      Case: 4:20-mj-06137-PLC Doc. #: 4 Filed: 06/05/20 Page: 1 of 4 PageID #: 8



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
      Plaintiff,                                      )
                                                      )
 v.                                                   )   No. 4:20 MJ 6137 PLC
                                                      )
 KAYLIN ROBINSON,                                     )
                                                      )
      Defendant.                                      )


                   MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, Jeannette S. Graviss, Assistant United

States Attorney for said District, and moves the Court to order defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

'3141, et seq.

       As and for its grounds for detention, the government requests this Court to consider the

following factors pursuant to Title 18, United States Code, Section 3142(g)(1), (2), and (3):

                                       Presumption of Detention

       1. The defendant is charged with one count of being a felon in possession of a firearm in

violation of Title 18, United States Code, Section 922(g); an offense involving a firearm as

described in Title 18, United States Code, Section 3141(f)(1)(A).

       2. The defendant has been convicted of a Federal offense described in Title 18, United States

Code, Section 3142(f)(1)(C), an offense for which a maximum term of imprisonment of ten years



                                                  1
   Case: 4:20-mj-06137-PLC Doc. #: 4 Filed: 06/05/20 Page: 2 of 4 PageID #: 9



or more is prescribed in the Controlled Substances Act, attempt possession with the intent to

distribute more than 400 grams of fentanyl.

     3. Accordingly, a rebuttable presumption arises, pursuant to Title 18, United States Code,

Section 3142(e)(2)(A), that there are no conditions or combination of conditions which will

reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community.

                           The Nature and Circumstances of the Offense

     4.    On January 6, 2020, the defendant pled guilty to attempt possession of more than 400

grams of fentanyl in Cause Number 4:19CR329 RLW. The defendant is scheduled to be sentenced

on June 25, 2020.

     5.    On June 3, 2020, the defendant was stopped by an O’Fallon Police Officer and was

found to be in possession of a firearm and items used to package narcotics for sale.

                         The Weight of the Evidence Against the Defendant

     6.    A firearm was located within easy reach of the defendant in a car in which he was the

sole occupant.

                      The History and Characteristics of the Defendant

     7.    The defendant was on pretrial release pending sentencing for a serious drug offense at

the time that he committed the instant offense.

     8.   The defendant has a history of distribution of fentanyl and was found in possession of

a grinder that contained fentanyl residue, along with other items that are used to sell fentanyl. It

is clear that the defendant continued his dangerous criminal behavior even after pleading guilty to

attempting to possess nearly 8 kilograms of fentanyl.




                                                  2
   Case: 4:20-mj-06137-PLC Doc. #: 4 Filed: 06/05/20 Page: 3 of 4 PageID #: 10



     9.       The defendant is charged in St. Charles County, Missouri with possession of

methamphetamine and possession of marijuana for an incident that occurred on September 24,

2018, in Cause number 1911-CR01557.

     10.      On March 20, 2019, an Ex Parte Order of Protection was issued against the defendant

in the City of St. Louis in Cause Number 1922-PN00556. On April 3, 2019, a Judgment of the

Full Order of Protection was entered. The court found that the petitioner proved allegations of

domestic violence, stalking, and/or sexual assault against the defendant. The order of protection

was in effect until April 12, 2020.

     11.   On May 16, 2016, the defendant was convicted of Assault 2nd Degree in Cause Number

1611-CR00892 in St. Charles County, Missouri. Court records indicate that the defendant

recklessly caused serious physical injury to another person by striking him.

     12.    The defendant has a history of drug use, including marijuana and ecstacy. While on

pretrial supervision, the defendant tested positive for the use of marijuana, cocaine, and

amphetamines. The defendant has incurred numerous violations, including failure to call the drug

testing line and submitting a diluted urine sample.

     13.     Based upon the substantiated claims of domestic abuse, a conviction for a violent

crime, the defendant’s ongoing history of being involved with narcotics, and the fact that the

defendant committed the instant offense while on release pending sentencing; the history and

characteristics of the defendant require the detention of the defendant in order to ensure the safety

of the community or any other person. 18 U.S.C. § 3142(g)(3)(A) and (B).

                                              Risk of Flight

     14.     Notwithstanding the defendant’s apparent ties to the community, there is a risk that

the defendant will flee because he is facing a significant prison sentence in this case.



                                                  3
   Case: 4:20-mj-06137-PLC Doc. #: 4 Filed: 06/05/20 Page: 4 of 4 PageID #: 11



     WHEREFORE, the government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       /s/Jeannette S. Graviss
                                                       JEANNETTE S. GRAVISS, #44483MO
                                                       Assistant United States Attorney




                                                  4
